UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 15, 2010 PetroHunter Energy Corporation (Exact name of registrant as specified in its charter) Maryland 000-51152 98-0431245 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1600 Stout Street, Suite 450 Denver, CO80202 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (303) 572-8900 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As of June 15, 2010, Erich Hofer resigned as a director of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROHUNTER ENERGY CORPORATION June 21, 2010 By: /s/ Martin B. Oring Martin B. Oring Chief Executive Officer 2
